Exhibit 99.1 NEWS RELEASE Endeavour Silver Reports 9th Consecutive Year of Production Growth in 2013 and Sets New Quarterly Production Record in 4th Quarter, 2013 Vancouver, Canada – January 9, 2014 - Endeavour Silver Corp. (TSX: EDR, NYSE: EXK) achieved its ninth consecutive year of production growth in 2013, reporting record production of 6,813,068 ounces (oz) silver and 75,578 oz gold.The Company also set a new record for quarterly silver and gold production in the Fourth Quarter, 2013 from the Company’s three operating silver mines in Mexico: the Guanaceví Mine in Durango State and the Bolañitos and El Cubo Mines in Guanajuato State. Silver production in the Fourth Quarter, 2013 was up 56% to 1,931,717 oz and gold production was up 37% to 17,686 oz compared to the Fourth Quarter, 2012.Revenue was up 2% to approximately US$67.9 million as a result of the increased precious metals production, offset by lower metal prices. Silver production in 2013 was up 52% to 6,813,069 oz and gold production was up 95% to 75,578 oz compared to 2012.Revenue was up 33% to approximately US$276.8 million in 2013 as a result of the increased precious metals production, again offset by lower metal prices. Production Highlights for Fiscal 2013 (Compared to Fiscal 2012) ·Silver production increased 52% to 6,813,069 oz ·Gold production jumped 95% to 75,578 oz ·Silver equivalent production escalated 67% to 11.3 million oz (at a 60:1 silver: gold ratio) ·Revenue rose 33% to an estimated $276.8 million on 7,151,963 silver oz and 81,119 gold oz sold ·Realized silver price fell 25% to $23.10 per oz sold ·Realized gold price fell 18% to $1,375 per oz sold ·Bullion inventory at year-end included 51,000 oz silver and 198 oz gold ·Concentrate inventory available for sale at year-end was nil Production Highlights for Fourth Quarter, 2013 (Compared to Fourth Quarter, 2012) ·Silver production increased 56% to 1,931,717 oz ·Gold production jumped 37% to 17,686 oz ·Silver equivalent production escalated 49% to 3.0 million oz (at a 60:1 silver: gold ratio) ·Revenue rose 2% to an estimated $67.9 million on 2,155,326 silver oz and 18,960 gold oz sold ·Realized silver price fell 38% to $20.52 per oz sold ·Realized gold price fell 28% to $1,246 per oz sold ·Plant throughputs, ore grades and metal recoveries were higher at all three mines ·Bullion and concentrate inventories were sold to avoid the new mining taxes effective at year-end Bradford Cooke, CEO and Director, commented, “Endeavour’s mining operations delivered another exceptional year in 2013, significantly outperforming our production guidance which we revised upwards in September.Each of the three mines contributed above their mine plans for the year, with higher plant throughputs, ore grades and metal recoveries across the board. The Bolañitos mine in particular deserves special mention for delivering more than one million oz silver above plan in 2013.” “Last year was a challenging one for the mining industry given the sharp sell-off in precious metals prices, and especially so for Endeavour as we launched a major mine and plant reconstruction program at El Cubo, which we completed on time and under budget. We needed to enhance our cash flow to cover our planned expenditures and we were successful notwithstanding the lower metals prices.” “Management continues to focus on improving cash-flows by reducing costs and increasing productivity where possible to offset the still declining precious metals prices, especially at El Cubo.I would like to thank all of our managers, employees and contractors for their valuable contributions in helping the Company navigate these difficult times.” Three Months Ended Dec. 31 Year Ended Dec. 31 % Change Q4 2013 Highlights % Change Production 56 % Silver ounces produced 52
